Case 1:20-cv-04342-RPK-SJB Document 22 Filed 06/21/21 Page 1 of 1 PageID #: 74




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------          ------------------X
JESUS VILLAFAN, NICOLAS ROJAS
BARBOSA, PAMELA BROWN, RODERNO
RAMOS ZAMORA, SYREETA GEORGE
                                                         1:20-cv-04342-RPK-SJB
(A.K.A. SYREETA THOMAS), and VICTOR
GENARO LOPEZ LECARO, individually      and on            CERTIFICATE OF SERVICE
behalf of others similarly situated,
                                   Plaintiff,
              -against-
VA&VK LLC (D/B/A BAKAR), YAHYA
ALLAHAM, VICTOR YAHIR, and VICTOR
ALLAHAM,




                               Defendants.
---------------------------------------X
     Fidel Lozano certifies as follows:

        I am a natural person above the age of eighteen years and am not a party in the above­

captioned action. On this 21st day of June, 2021, I served copies of Magistrate Judge Sanket J.

Bulsara's order upon Defendants, dated 6/17/2021, via First Class Mail, Return Receipt

Requested to:



   VA&VK LLC (D/B/A
   BAKAR).
   1385 Coney Island Avenue
   Brooklyn, NY 11230

   YAHYA ALLAHA
   1385 Coney Island Avenue
   Brooklyn, NY 11230

   VICTOR YAHIR                             FIDEL LOZANO
   1385 Coney Island Avenue
   Brooklyn, NY 11230

   VICTOR ALLAHAM
   1385 Coney Island Avenue
   Brooklyn, NY 11230
